Exhibit 10.1

 

EXECUTION

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of April 23,
2013 by and among Tranzyme, Inc., a Delaware corporation (the “Company”), and
each purchaser identified on the Schedule of Purchasers attached as Schedule 1
hereto (each, including its successors and assigns, a “Purchaser” and
collectively, the “Purchasers”).

 

RECITALS

 

A.                                    The Company and each Purchaser is
executing and delivering this Agreement in reliance upon the exemption from
securities registration afforded by Section 4(2) of the Securities Act of 1933,
as amended (the “Securities Act”), and Rule 506 of Regulation D (“Regulation D”)
as promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act.

 

B.                                    Each Purchaser, severally and not jointly,
wishes to purchase, and the Company wishes to sell, upon the terms and
conditions stated in this Agreement, that aggregate number of shares of common
stock (the “Common Stock”), of the Company, set forth opposite such Purchaser’s
name on    Schedule 1 hereto (which aggregate amount for all Purchasers together
shall collectively referred to herein as the “Shares”).

 

C.                                    Immediately prior to the closing of the
sale of securities to the Purchasers hereunder, Terrapin Acquisition, Inc.
(“Merger Sub”), a wholly owned subsidiary of the Company, will merge with and
into Ocera Therapeutics, Inc. (“Ocera”), upon which Ocera will become a wholly
owned subsidiary of the Company.

 

D.                                    Contemporaneously with the execution and
delivery of this Agreement, the parties hereto are executing and delivering a
Registration Rights Agreement, substantially in the form attached hereto as
Exhibit A (the “Registration Rights Agreement”), to be effective upon the
Closing, pursuant to which, among other things, the Company will agree to
provide certain registration rights with respect to the Shares under the
Securities Act and the rules and regulations promulgated thereunder and
applicable state securities laws.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:

 

ARTICLE I.
DEFINITIONS

 

1.1                         Definitions.  In addition to the terms defined
elsewhere in this Agreement, for all purposes of this Agreement, the following
terms shall have the meanings indicated in this Section 1.1:

 

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or, to the Company’s Knowledge, threatened against the Company, any Subsidiary
or any of their respective properties or any officer, director or employee of
the Company or any Subsidiary acting in his or her capacity as an officer,
director or employee before or by any federal, state, county, local or foreign
court, arbitrator, governmental or administrative agency, regulatory authority,
stock market, stock exchange or trading facility.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly

 

--------------------------------------------------------------------------------


 

through one or more intermediaries, Controls, is controlled by or is under
common control with such Person, as such terms are used in and construed under
Rule 405 under the Securities Act, including without limitation any general
partner, managing member, officer or director of such Person or any venture
capital fund now or hereafter existing that is controlled by one or more general
partners or managing members of, or shares the same management company with,
such Person.  With respect to a Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Purchaser will be deemed to be an Affiliate of such Purchaser.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except Saturday, Sunday, any day which is a federal
legal holiday in the United States or any day on which banking institutions in
the State of New York or the State of California are authorized or required by
law or other governmental action to close.

 

“Closing” means the closing of the purchase and sale of the Shares pursuant to
this Agreement.

 

“Closing Date” means the Closing Date as defined in the Merger Agreement.

 

“Commission” has the meaning set forth in the Recitals.

 

“Common Stock” has the meaning set forth in the Recitals, and also includes any
other class of securities into which the Common Stock may hereafter be
reclassified or changed into.

 

“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which would entitle the holder thereof to acquire at any time Common Stock,
including, without limitation, any debt, preferred stock, rights, options,
warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock or other securities that entitle the holder to receive, directly or
indirectly, Common Stock.

 

“Company” has the meaning set forth in the Preamble.

 

“Company Deliverables” has the meaning set forth in Section 2.2(a).

 

“Company’s Knowledge” means with respect to any statement made to the Company’s
Knowledge, that the statement is based upon the knowledge of the executive
officers of the Company having responsibility for the matter or matters that are
the subject of the statement after a reasonable inquiry.

 

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Disclosure Materials” has the meaning set forth in Section 3.1(h).

 

“Disclosure Schedules” has the meaning set forth in Section 3.1.

 

“DTC” has the meaning set forth in Section 4.1(c).

 

“Environmental Laws” has the meaning set forth in Section 3.1(dd).

 

2

--------------------------------------------------------------------------------


 

“Evaluation Date” has the meaning set forth in Section 3.1(t).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

“GAAP” means U.S. generally accepted accounting principles, as applied by the
Company.

 

“Indebtedness” has the meaning set forth in Section 3.1(mm).

 

“Intellectual Property Rights” has the meaning set forth in Section 3.1(p).

 

“Legend Removal Date” has the meaning set forth in Section 4.1(c).

 

“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restrictions of any kind.

 

“Material Adverse Effect” means a material adverse effect on the results of
operations, assets, business or financial condition of the Company and the
Subsidiaries, taken as a whole, except that any of the following, either alone
or in combination, shall not be deemed a Material Adverse Effect: (i) effects
caused by changes or circumstances affecting general market conditions in the
U.S. economy or which are generally applicable to the industry in which the
Company operates, provided that such effects are not borne disproportionately by
the Company, (ii) effects resulting from or relating to the announcement or
disclosure of the sale of the Shares or other transactions contemplated by this
Agreement, or (iii) effects caused by any event, occurrence or condition
resulting from or relating to the taking of any action in accordance with this
Agreement.

 

“Material Contract” means any contract of the Company that has been filed or was
required to have been filed as an exhibit to the SEC Reports pursuant to Item
601(b)(4) or Item 601(b)(10) of Regulation S-K.

 

“Material Permits” has the meaning set forth in Section 3.1(n).

 

“Merger” means the closing of the merger of Merger Sub with and into Ocera
pursuant to that certain Agreement and Plan of Merger and Reorganization to be
entered into by and among the Company, Ocera and Merger Sub on or about the date
hereof (the “Merger Agreement”).

 

“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.

 

“OFAC” has the meaning set forth in Section 3.1(ll).

 

“Outside Date” means October 31, 2013.

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 

“Press Release” has the meaning set forth in Section 4.4.

 

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement, shall be the NASDAQ Global Market.

 

3

--------------------------------------------------------------------------------


 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Purchase Price” means an amount per share equal to the volume-weighted average
of the closing prices of the Common Stock over the ten (10) Trading Days ending
the date prior to the Closing Date.

 

“Purchaser” or “Purchasers” has the meaning set forth in the Recitals.

 

“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).

 

“Purchaser Party” has the meaning set forth in Section 4.8.

 

“Registration Rights Agreement” has the meaning set forth in the Recitals.

 

“Regulation D” has the meaning set forth in the Recitals.

 

“Required Approvals” has the meaning set forth in Section 3.1(e).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Reports” has the meaning set forth in Section 3.1(h).

 

“Securities Act” has the meaning set forth in the Recitals.

 

“Shares” has the meaning set forth in the Recitals.

 

“Short Sales” include, without limitation, (i) all “short sales” as defined in
Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and all types of direct and indirect stock pledges, forward
sale contracts, options, puts, calls, short sales, swaps, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis), and (ii) sales and other
transactions through non-U.S. broker dealers or foreign regulated brokers (but
shall not be deemed to include the location and/or reservation of borrowable
shares of Common Stock).

 

“Stock Certificates” has the meaning set forth in Section 2.2(a)(ii).

 

“Subscription Amount” means, with respect to each Purchaser, the aggregate
amount to be paid for the Shares purchased hereunder as indicated on Schedule 1
hereto beneath the heading “Aggregate Purchase Price (Subscription Amount)” in
United States dollars and in immediately available funds.

 

“Subsidiary” means any subsidiary of the Company, and shall, where applicable,
include any subsidiary of the Company formed or acquired after the date hereof.

 

“Trading Affiliate” has the meaning set forth in Section 3.2(h).

 

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market (other than the OTC Bulletin Board), or
(ii) if the Common Stock is not listed on a Trading Market (other than the OTC
Bulletin Board), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not

 

4

--------------------------------------------------------------------------------


 

quoted on any Trading Market, a day on which the Common Stock is quoted in the
over-the-counter market as reported in the “pink sheets” by Pink Sheets LLC (or
any similar organization or agency succeeding to its functions of reporting
prices); provided, that in the event that the Common Stock is not listed or
quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a
Business Day.

 

“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global Market, the
NASDAQ Capital Market or the OTC Bulletin Board on which the Common Stock is
listed or quoted for trading on the date in question.

 

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Registration Rights Agreement and any other documents or
agreements explicitly contemplated hereunder.

 

“Transfer Agent” means Continental Stock Transfer & Trust Co., the current
transfer agent of the Company, with a mailing address of 17 Battery Place,
8th Floor, New York, NY 10004 and a facsimile number of (212) 509-5150, or any
successor transfer agent for the Company.

 

ARTICLE II.
PURCHASE AND SALE

 

2.1                         Closing.

 

(a)                                 Amount.  Subject to the terms and conditions
set forth in this Agreement, at the Closing, the Company shall issue and sell to
each Purchaser, and each Purchaser shall, severally and not jointly, purchase
from the Company, such number of shares of Common Stock equal to the quotient
resulting from dividing (i) the Subscription Amount for such Purchaser by
(ii) the Purchase Price, rounded down to the nearest whole Share.  The aggregate
Subscription Amount for all Purchasers shall $19,995,499.90.

 

(b)                                 Closing.  The Closing of the purchase and
sale of the Shares shall take place at the offices of Goodwin Procter LLP,
Exchange Place, Boston, MA 02109, immediately after the closing of the Merger,
on the Closing Date or at such other locations or remotely by facsimile
transmission or other electronic means as the parties may mutually agree.

 

(c)                                  Form of Payment.  Except as may otherwise
be agreed to among the Company and one or more of the Purchasers, on or prior to
the Business Day immediately prior to the Closing Date, each Purchaser shall
wire its Subscription Amount, in United States dollars and in immediately
available funds, to Goodwin Procter LLP, for the benefit of the Company, as set
forth on Exhibit B hereto.  On the Closing Date, the Company shall irrevocably
instruct the Transfer Agent to deliver to each Purchaser one or more stock
certificates, free and clear of all restrictive and other legends (except as
expressly provided in Section 4.1(b) hereof), evidencing the number of Shares
such Purchaser is purchasing as is set forth on Schedule 1 hereto beneath the
heading “Number of Shares to be Acquired”, within three (3) Trading Days after
the Closing.

 

2.2                         Closing Deliveries.

 

(a)                                 On or prior to the Closing, the Company
shall issue, deliver or cause to be delivered to each Purchaser the following
(the “Company Deliverables”):

 

(i)                                     this Agreement, duly executed by the
Company;

 

(ii)                                  facsimile copies of one or more stock
certificates, free and clear of all

 

5

--------------------------------------------------------------------------------


 

restrictive and other legends (except as provided in Section 4.1(b) hereof),
evidencing the Shares subscribed for by such Purchaser hereunder, registered in
the name of such Purchaser (the “Stock Certificate”), with the original Stock
Certificates delivered within three (3) Trading Days of Closing;

 

(iii)                               the Registration Rights Agreement, duly
executed by the Company;

 

(iv)                              a legal opinion of Goodwin Procter LLP,
addressed to the Purchasers and dated the Closing Date, substantially in the
form of Exhibit C attached hereto;

 

(v)                                 an executed copy of an indemnification
agreement with the director of the Company affiliated with each Purchaser with a
representative on the Board of Directors of the Company; and

 

(vi)                              a certificate of the Secretary of the Company,
dated as of the Closing Date, (A) certifying the resolutions adopted by the
Board of Directors or a duly authorized committee thereof approving the
transactions contemplated by this Agreement and the other Transaction Documents
and the issuance of the Shares, (B) certifying that the stockholders of the
Company have adopted resolutions approving the transactions contemplated by this
Agreement and the other Transaction Documents and the issuance of the Shares,
(C) certifying the current versions of the certificate of incorporation, as
amended, and bylaws of the Company, and (D) certifying as to the signatures and
authority of persons signing the Transaction Documents and related documents on
behalf of the Company

 

(b)                                 On or prior to the Closing, each Purchaser
shall deliver or cause to be delivered to the Company the following (the
“Purchaser Deliverables”):

 

(i)                                     this Agreement, duly executed by such
Purchaser;

 

(ii)                                  its Subscription Amount, in United States
dollars and in immediately available funds, in the amount set forth as the
“Purchase Price” indicated opposite such Purchaser’s name on Schedule 1 hereto
under the heading “Aggregate Purchase Price (Subscription Amount)” by wire
transfer to Goodwin Procter LLP, for the benefit of the Company, as set forth on
Exhibit B attached hereto;

 

(iii)                               the Registration Rights Agreement, duly
executed by such Purchaser; and

 

(iv)                              an executed copy of an indemnification
agreement with the director of the Company affiliated with such Purchaser if
such Purchaser has a representative on the Board of Directors of the Company.

 

2.3                               Closing Conditions.

 

(a)                           Company Condition to Close. The obligations of the
Company hereunder in connection with the Closing are subject to the condition
that the Merger closes immediately prior to the Closing.

 

(b)                            Purchasers’ Conditions to Close. The respective
obligations of the Purchasers hereunder in connection with the Closing are
subject to the condition that the Merger closes immediately prior to the
Closing.

 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

 

3.1                         Representations and Warranties of the Company. 
Except (i) as set forth in the schedules delivered herewith (the “Disclosure
Schedules”), which Disclosure Schedules shall be deemed a part hereof

 

6

--------------------------------------------------------------------------------


 

and shall qualify any representation made herein to the extent of the disclosure
contained in the corresponding section of the Disclosure Schedules, or
(ii) disclosed in the SEC Reports, the Company hereby represents and warrants as
of the date hereof and the Closing Date (except for the representations and
warranties that speak as of a specific date, which shall be made as of such
date), to each of the Purchasers as is set forth below.  For purposes of this
Article III, all references to the “Company” contained herein shall not include
Ocera.

 

(a)                                 Subsidiaries.  The Company has no direct or
indirect Subsidiaries other than those listed in Schedule 3.1(a) hereto.  Except
as disclosed in Schedule 3.1(a) hereto, the Company owns, directly or
indirectly, all of the capital stock or comparable equity interests of each
Subsidiary free and clear of any and all Liens, and all the issued and
outstanding shares of capital stock or comparable equity interest of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities.

 

(b)                                 Organization and Qualification.  The Company
and each of its Subsidiaries is an entity duly incorporated or otherwise
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization (as applicable), with the
requisite corporate power and authority to own or lease and use its properties
and assets and to carry on its business as currently conducted.  Neither the
Company nor any Subsidiary is in violation or default of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational or charter documents.  The Company and each of its Subsidiaries
is duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, would not have or reasonably be expected to result in a Material Adverse
Effect, and no Proceeding has been instituted, is pending, or, to the Company’s
Knowledge, has been threatened in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.

 

(c)                                  Authorization; Enforcement; Validity.  The
Company has the requisite corporate power and authority to enter into and to
consummate the transactions contemplated by each of the Transaction Documents to
which it is a party and otherwise to carry out its obligations hereunder and
thereunder.  The Company’s execution and delivery of each of the Transaction
Documents to which it is a party and the consummation by it of the transactions
contemplated hereby and thereby (including, but not limited to, the sale and
delivery of the Shares) have been duly authorized by all necessary corporate
action on the part of the Company, and no further corporate action is required
by the Company, its Board of Directors or its stockholders in connection
therewith other than in connection with the Required Approvals.  Each of the
Transaction Documents to which it is a party has been (or upon delivery will
have been) duly executed by the Company and is, or when delivered in accordance
with the terms hereof, will constitute the legal, valid and binding obligation
of the Company enforceable against the Company in accordance with its terms,
except (i) as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

 

(d)                                 No Conflicts.  The execution, delivery and
performance by the Company of the Transaction Documents to which it is a party
and the consummation by the Company of the transactions contemplated hereby or
thereby (including, without limitation, the issuance of the Shares) do not and
will not (i) conflict with or violate any provisions of the Company’s or any
Subsidiary’s certificate or articles of incorporation, bylaws or otherwise
result in a violation of the organizational documents of the Company or any
Subsidiary, (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would result in a default) under, result in the
creation of any Lien upon any of the properties or assets of the

 

7

--------------------------------------------------------------------------------


 

Company or any Subsidiary or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any Material Contract, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations and the rules and regulations, assuming
the correctness of the representations and warranties made by the Purchasers
herein, of any self-regulatory organization to which the Company or its
securities are subject, including all applicable Trading Markets), or by which
any property or asset of the Company or a Subsidiary is bound or affected,
except in the case of clauses (ii) and (iii) such as would not, individually or
in the aggregate, have  or  reasonably be expected to result in a Material
Adverse Effect.

 

(e)                                  Filings, Consents and Approvals.  Neither
the Company nor any of its Subsidiaries is required to obtain any consent,
waiver, authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents (including
the issuance of the Shares), other than (i) filings required by applicable state
securities laws, (ii) the filing of a Notice of Sale of Securities on Form D
with the Commission under Regulation D of the Securities Act, (iii) the filing
of any requisite notices and/or application(s) to the Principal Trading Market
for the issuance and sale of the Shares and the listing of the Shares for
trading or quotation, as the case may be, thereon in the time and manner
required thereby, (iv) the filings required in accordance with Section 4.4 of
this Agreement and (v) those that have been made or obtained prior to the date
of this Agreement (collectively, the “Required Approvals”).

 

(f)                                   Issuance of the Shares.  The Shares have
been duly authorized and, when issued and paid for in accordance with the terms
of the Transaction Documents, will be duly and validly issued, fully paid and
nonassessable and free and clear of all Liens, other than restrictions on
transfer provided for in the Transaction Documents or imposed by applicable
securities laws, and shall not be subject to preemptive or similar rights. 
Assuming the accuracy of the representations and warranties of the Purchasers in
this Agreement, the Shares will be issued in compliance with all applicable
federal and state securities laws.

 

(g)                                  Capitalization. The number of shares and
type of all authorized, issued and outstanding capital stock, options and other
securities of the Company (whether or not presently convertible into or
exercisable or exchangeable for shares of capital stock of the Company) is set
forth in Schedule 3.1(g) hereto.  The Company has not issued any capital stock
since the date of its most recently filed SEC Report other than to reflect stock
option and warrant exercises that do not, individually or in the aggregate, have
a material affect on the issued and outstanding capital stock, options and other
securities.   No Person has any right of first refusal, preemptive right, right
of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents that have not been effectively waived
as of the Closing Date. Except as set forth on Schedule 3.1(g) or a result of
the purchase and sale of the Shares, there are no outstanding options, warrants,
scrip rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire any shares of Common Stock, or contracts, commitments, understandings
or arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents. The
issuance and sale of the Shares will not obligate the Company to issue shares of
Common Stock or other securities to any Person (other than the Purchasers) and
will not result in a right of any holder of Company securities to adjust the
exercise, conversion, exchange or reset price under any of such securities. All
of the outstanding shares of capital stock of the Company are validly issued,
fully paid and nonassessable, have been issued in compliance with all applicable
federal and state securities laws, and none of such outstanding shares was
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase securities. No further approval or authorization of any stockholder,
the Board of Directors or others is required for the

 

8

--------------------------------------------------------------------------------


 

issuance and sale of the Shares. There are no stockholders agreements, voting
agreements or other similar agreements with respect to the Company’s capital
stock to which the Company is a party or, to the Company’s Knowledge, between or
among any of the Company’s stockholders.

 

(h)                                 SEC Reports; Disclosure Materials.  The
Company has filed all reports, schedules, forms, statements and other documents
required to be filed by it under the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”, and the SEC Reports, together with the Disclosure
Schedules, being collectively referred to as the “Disclosure Materials”) on a
timely basis or has received a valid extension of such time of filing and has
filed any such SEC Reports prior to the expiration of any such extension, except
where the failure to file on a timely basis would not have or reasonably be
expected to result in a Material Adverse Effect (including, for this purpose
only, any failure to qualify to register the Shares for resale on Form S-3 or
which would prevent any Purchaser from using Rule 144 to resell any Shares).  As
of their respective filing dates, or to the extent corrected by a subsequent
restatement, the SEC Reports complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The Company has never been an issuer subject to
Rule 144(i) under the Securities Act.  Each of the Material Contracts to which
the Company or any Subsidiary is a party or to which the property or assets of
the Company or any of its Subsidiaries are subject has been filed as an exhibit
to the SEC Reports.

 

(i)                                     Financial Statements.  The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing (or to
the extent corrected by a subsequent restatement).  Such financial statements
have been prepared in accordance with GAAP applied on a consistent basis during
the periods involved, except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP, and fairly present in all
material respects the financial position of the Company and its consolidated
subsidiaries taken as a whole as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial year-end audit adjustments.

 

(j)                                    Material Changes.  Since the date of the
latest audited financial statements included within the SEC Reports, except as
specifically disclosed in a subsequent SEC Report filed prior to the date hereof
or the transactions related to the Merger, (i) there have been no events,
occurrences or developments that have had or would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect,
(ii) the Company has not incurred any material liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or disclosed in filings made with the Commission, (iii) the Company has not
altered materially its method of accounting or the manner in which it keeps its
accounting books and records, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock (other than in connection with repurchases of unvested stock
issued to employees of the Company), and (v) the Company has not issued any
equity securities to any officer, director or Affiliate, except Common Stock
issued in the ordinary course as dividends on outstanding preferred stock or
issued pursuant to existing Company stock option or stock purchase plans or
executive and director compensation arrangements disclosed in the SEC Reports.
Except for the issuance of the Shares contemplated by this Agreement, no

 

9

--------------------------------------------------------------------------------


 

event, liability or development has occurred or exists with respect to the
Company or its Subsidiaries or their respective business, properties, operations
or financial condition, that would be required to be disclosed by the Company
under applicable securities laws at the time this representation is made that
has not been publicly disclosed at least one (1) Trading Day prior to the date
that this representation is made.

 

(k)                                 Litigation.  There is no Action which
(i) adversely affects or challenges the legality, validity or enforceability of
any of the Transaction Documents or the Shares or (ii) except as specifically
disclosed in the SEC Reports, would, if there were an unfavorable decision,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect.  Neither the Company nor any Subsidiary, nor to the
Company’s Knowledge any director or officer thereof, is or has been the subject
of any Action involving a claim of violation of or liability under federal or
state securities laws or a claim of breach of fiduciary duty.  There has not
been, and to the Company’s Knowledge there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company.  The Commission has not issued any stop
order or other order suspending the effectiveness of any registration statement
filed by the Company or any of its Subsidiaries under the Exchange Act or the
Securities Act.

 

(l)                                     Employment Matters.  No material labor
dispute exists or, to the Company’s Knowledge, is imminent with respect to any
of the employees of the Company.  None of the Company’s or any Subsidiary’s
employees is a member of a union that relates to such employee’s relationship
with the Company, and neither the Company nor any of its Subsidiaries is a party
to a collective bargaining agreement, and the Company and each Subsidiary
believes that its relationship with its employees is generally good.  No
executive officer of the Company (as defined in Rule 501(f) of the Securities
Act) has notified the Company or any such Subsidiary that such officer intends
to leave the Company or any such Subsidiary or otherwise terminate such
officer’s employment with the Company or any such Subsidiary.  To the Company’s
Knowledge, no employee is, or is now expected to be, in violation of any term of
any material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant in favor of a third party, and
to the Company’s Knowledge, the continued employment of each such employee does
not subject the Company or any Subsidiary to any liability with respect to any
of the foregoing matters.  The Company and its Subsidiaries are in compliance in
all material respects with all U.S. federal, state, local and foreign laws and
regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours.

 

(m)                             Compliance.  Neither the Company nor any of its
Subsidiaries (i) is in material default under or in material violation of (and
no event has occurred that has not been waived that, with notice or lapse of
time or both, would result in a material default by the Company or any of its
Subsidiaries under), nor has the Company or any of its Subsidiaries received
notice of a claim that it is in material default under or that it is in material
violation of, any Material Contract (whether or not such material default or
material violation has been waived), (ii) is in material violation of any order
of any court, arbitrator or governmental body having jurisdiction over the
Company or its properties or assets, or (iii) is in material violation of, or in
receipt of notice that it is in material violation of, any statute, rule or
regulation of any governmental authority applicable to the Company.

 

(n)                                 Regulatory Permits. The Company and each of
its Subsidiaries possess all certificates, authorizations and permits issued by
the appropriate federal, state, local or foreign regulatory authorities
necessary to conduct its respective business as currently conducted and as
described in the SEC Reports, except where the failure to possess such permits,
individually or in the aggregate, has not and would not have or reasonably be
expected to result in a Material Adverse Effect (“Material Permits”), and
neither the Company nor any of its Subsidiaries has received any notice of
Proceedings relating to the revocation or modification of any such Material
Permits.

 

10

--------------------------------------------------------------------------------


 

(o)                                 Title to Assets.  The Company and its
Subsidiaries have good and marketable title in fee simple to all real property
owned by them.  The Company and its Subsidiaries have good and marketable title
to all tangible personal property owned by them that is material to the business
of the Company and its Subsidiaries, taken as whole, in each case free and clear
of all Liens except such as do not materially affect the value of such property
and do not interfere with the use made and proposed to be made of such property
by the Company and any of its Subsidiaries.  Any real property and facilities
held under lease by the Company and any of its Subsidiaries are held by them
under valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company and its Subsidiaries.

 

(p)                                 Patents and Trademarks.  The Company and the
Subsidiaries own, possess, license or have other rights to use, all patents,
patent applications, trade and service marks, trade and service mark
applications and registrations, trade names, trade secrets, inventions,
copyrights, licenses, technology, know-how and other intellectual property
rights and similar rights described in the SEC Reports as necessary or material
for use in connection with their respective businesses (collectively, the “
Intellectual Property Rights”).  Neither the Company nor any Subsidiary has
received a notice (written or otherwise) that any of the Intellectual Property
Rights used by the Company or any Subsidiary violates or infringes upon the
rights of any Person.  There is no pending or, to the Company’s Knowledge,
threatened action, suit, proceeding or claim by any Person that the Company’s
business as now conducted infringes or otherwise violates any patent, trademark,
copyright, trade secret or other proprietary rights of another.  To the
Company’s Knowledge, there is no existing infringement by another Person of any
of the Intellectual Property Rights. The Company and its Subsidiaries have taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of their Intellectual Property Rights.

 

(q)                                 Insurance.  The Company and each of the
Subsidiaries are insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as the Company believes to be
prudent and customary in the businesses and locations in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage.  Neither the Company nor any of its Subsidiaries
has received any notice of cancellation of any such insurance, nor, to the
Company’s Knowledge, will it or any Subsidiary be unable to renew their
respective existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business without a significant  increase  in cost.

 

(r)                                    Transactions With Affiliates and
Employees.  Except as set forth in the SEC Reports, none of the officers or
directors of the Company and, to the Company’s Knowledge, none of the employees
of the Company is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors), that
would be required to be disclosed pursuant to Item 404 of Regulation S-K
promulgated under the Securities Act.

 

(s)                                   Internal Accounting Controls.  The Company
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset and liability accountability, (iii) access to assets
or incurrence of liabilities is permitted only in accordance with management’s
general or specific authorization, and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
differences.

 

(t)                                    Sarbanes-Oxley; Disclosure Controls.  The
Company is in compliance in all material respects with all of the provisions of
the Sarbanes-Oxley Act of 2002 which are applicable to it as of the Closing
Date. The Company has established disclosure controls and procedures (as such
term is defined in Rule 13a-15(e) and 15d-15(e) under the Exchange Act) for the
Company and designed such disclosure

 

11

--------------------------------------------------------------------------------


 

controls and procedures to ensure that information required to be disclosed by
the Company in the reports it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the Commission’s rules and forms. The Company’s certifying officers have
evaluated the effectiveness of the Company’s disclosure controls and procedures
as of the end of the period covered by the Company’s most recently filed
periodic report under the Exchange Act (such date, the “Evaluation Date”). The
Company presented in its most recently filed periodic report under the Exchange
Act the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no changes in the
Company’s internal control over financial reporting (as such term is defined in
the Exchange Act) that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.

 

(u)                                 Certain Fees.   No Person will have, as a
result of the transactions contemplated by this Agreement, any valid right,
interest or claim against or upon the Company or a Purchaser for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Company. The Purchasers shall
have no obligation with respect to any fees or with respect to any claims made
by or on behalf of other Persons for fees of a type contemplated in this
paragraph (u) that may be due in connection with the transactions contemplated
by the Transaction Documents.  The Company shall indemnify, pay, and hold each
Purchaser harmless against, any liability, loss or expense (including, without
limitation, attorneys’ fees and out-of-pocket expenses) arising in connection
with any such right, interest or claim.

 

(v)                                 Private Placement. Assuming the accuracy of
the Purchasers’ representations and warranties set forth in Section 3.2 of this
Agreement, no registration under the Securities Act is required for the offer
and sale of the Shares by the Company to the Purchasers under the Transaction
Documents. The issuance and sale of the Shares hereunder does not contravene the
rules and regulations of the Trading Market.

 

(w)                               Investment Company                        The
Company is not, and immediately after receipt of payment for the Shares, will
not be or be an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act of 1940,
as amended.

 

(x)                                 Registration Rights.  Other than each of the
Purchasers or as set forth in Schedule 3.1(x) hereto, no Person has any right to
cause the Company to effect the registration under the Securities Act of any
securities of the Company other than those securities which are currently
registered on an effective registration statement on file with the Commission.

 

(y)                                 Disclosure.  The Company confirms that it
has not provided, and to the Company’s Knowledge, none of its officers or
directors nor any other Person acting on its or their behalf has provided, any
Purchaser or its respective agents or counsel with any information that it
believes constitutes material, non-public information except insofar as the
existence, provisions and terms of the Transaction Documents and the proposed
transactions hereunder may constitute such information, all of which will be
disclosed by the Company in the Press Release as contemplated by Section 4.4
hereof. The Company understands and confirms that the Purchasers will rely on
the foregoing representations in effecting transactions in securities of the
Company.  All of the disclosure furnished by or on behalf of the Company to the
Purchasers regarding the Company and its Subsidiaries, their businesses and the
transactions contemplated hereby is true and correct in all material respects
and does not contain any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading.  The
Company acknowledges and agrees that no Purchaser makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.2.

 

12

--------------------------------------------------------------------------------


 

(z)                                  No Integrated Offering.  Assuming the
accuracy of the Purchasers’ representations and warranties set forth in
Section 3.2, none of the Company, its Subsidiaries nor, to the Company’s
Knowledge, any of its Affiliates or any Person acting on its behalf has,
directly or indirectly, at any time within the past six (6) months, made any
offers or sales of any Company security or solicited any offers to buy any
security under circumstances that would (i) eliminate the availability of the
exemption from registration under Regulation D under the Securities Act in
connection with the offer and sale by the Company of the Shares as contemplated
hereby or (ii) cause the offering of the Shares pursuant to the Transaction
Documents to be integrated with prior offerings by the Company for purposes of
any applicable law, regulation or stockholder approval provisions, including,
without limitation, under the rules and regulations of any Trading Market on
which any of the securities of the Company are listed or designated.

 

(aa)                          Tax Matters.  The Company and each of its
Subsidiaries (i) has accurately and timely prepared and filed all foreign,
federal and state income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject, (ii) has paid all taxes and
other governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith, with respect to which adequate reserves have been
set aside on the books of the Company and (iii) has set aside on its books
provisions reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply,
except, in the case of clauses (i) and (ii) above, where the failure to so pay
or file any such tax, assessment, charge or return would not have or reasonably
be expected to result in a Material Adverse Effect.  There are no unpaid taxes
in any material amount claimed to be due by the Company or any of its
Subsidiaries by the taxing authority of any jurisdiction.

 

(bb)                          Environmental Matters.  To the Company’s
Knowledge, neither the Company nor any of its Subsidiaries (i) is in violation
of any statute, rule, regulation, decision or order of any governmental agency
or body or any court, domestic or foreign, relating to the use, disposal or
release of hazardous or toxic substances or relating to the protection or
restoration of the environment or human exposure to hazardous or toxic
substances (collectively, “Environmental Laws”), (ii) owns or operates any real
property contaminated with any substance that is in violation of any
Environmental Laws, (iii) is liable for any off-site disposal or contamination
pursuant to any Environmental Laws, or (iv) is subject to any claim relating to
any Environmental Laws; and there is no pending investigation or, to the
Company’s Knowledge, investigation threatened that might lead to such a claim.

 

(cc)                            No General Solicitation. Neither the Company
nor, to the Company’s Knowledge, any person acting on behalf of the Company has
offered or sold any of the Shares by any form of general solicitation or general
advertising.

 

(dd)                          Foreign Corrupt Practices.  Neither the Company,
nor to the Company’s Knowledge, any agent or other person acting on behalf of
the Company, has: (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is in violation of law
or (iv) violated in any material respect any provision of the Foreign Corrupt
Practices Act of 1977, as amended.

 

(ee)                            Off Balance Sheet Arrangements.  There is no
transaction, arrangement, or other relationship between the Company (or any
Subsidiary) and an unconsolidated or other off balance sheet entity that is
required to be disclosed by the Company in SEC Reports and is not so disclosed.

 

(ff)                              Acknowledgment Regarding Purchasers’ Purchase
of Shares.  The Company acknowledges and agrees that each of the Purchasers is
acting solely in the capacity of an arm’s length

 

13

--------------------------------------------------------------------------------


 

purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby.  The Company further acknowledges that no
Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Purchaser or any
of their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchasers’ purchase of the Shares. The Company further represents to each
Purchaser that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

 

(gg)                            Regulation M Compliance.  The Company has not,
and to the Company’s Knowledge no one acting on its behalf has, (i) taken,
directly or indirectly, any action designed to cause or to result in the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of any of the Shares, (ii) sold, bid for,
purchased, or paid any compensation for soliciting purchases of, any of the
securities of the Company or (iii) paid or agreed to pay to any Person any
compensation for soliciting another to purchase any other securities of the
Company.

 

(hh)                          PFIC.  Neither the Company nor any Subsidiary is
or intends to become a “passive foreign investment company” within the meaning
of Section 1297 of the U.S. Internal Revenue Code of 1986, as amended.

 

(ii)                                  OFAC. Neither the Company nor any
Subsidiary nor, to the Company’s Knowledge, any director, officer, agent,
employee, Affiliate or Person acting on behalf of the Company or any Subsidiary
is currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Company will
not directly or indirectly use the proceeds of the sale of the Shares, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other Person or entity, towards any sales or operations in
Cuba, Iran, Syria, Sudan, Myanmar or any other country sanctioned by OFAC or for
the purpose of financing the activities of any Person currently subject to any
U.S. sanctions administered by OFAC.

 

(jj)                                FDA.  As to each product subject to the
jurisdiction of the U.S. Food and Drug Administration (“FDA”) under the Federal
Food, Drug and Cosmetic Act, as amended, and the regulations thereunder (“FDCA”)
that is manufactured, packaged, labeled, tested, distributed, sold, and/or
marketed by the Company or any of its Subsidiaries (each such product, a
“Pharmaceutical Product”), such Pharmaceutical Product is being manufactured,
packaged, labeled, tested, distributed, sold and/or marketed by the Company in
material compliance with all applicable requirements under FDCA and similar
laws, rules and regulations relating to registration, investigational use,
premarket clearance, licensure, or application approval, good manufacturing
practices, good laboratory practices, good clinical practices, product listing,
quotas, labeling, advertising, record keeping and filing of reports.  There is
no pending, completed or, to the Company’s Knowledge, threatened, action
(including any lawsuit, arbitration, or legal or administrative or regulatory
proceeding, charge, complaint, or investigation) against the Company or any of
its Subsidiaries, and none of the Company or any of its Subsidiaries has
received any notice, warning letter or other communication from the FDA or any
other governmental entity, which (i) contests the premarket clearance,
licensure, registration, or approval of, the uses of, the distribution of, the
manufacturing or packaging of, the testing of, the sale of, or the labeling and
promotion of any Pharmaceutical Product, (ii) withdraws its approval of,
requests the recall, suspension, or seizure of, or withdraws or orders the
withdrawal of advertising or sales promotional materials relating to, any
Pharmaceutical Product, (iii) imposes a clinical hold on any clinical
investigation by the Company or any of its Subsidiaries, (iv) enjoins production
at any facility of the Company or any of its Subsidiaries, (v) enters or
proposes to enter into a consent decree of permanent injunction with the Company
or any of its Subsidiaries, or (vi) otherwise alleges any violation of any laws,
rules or regulations by the Company or any of its Subsidiaries.  The properties,
business and operations of the Company have been and are being conducted in all
material respects in accordance with all

 

14

--------------------------------------------------------------------------------


 

applicable laws, rules and regulations of the FDA.  The Company has not been
informed by the FDA that the FDA will prohibit the marketing, sale, license or
use in the United States of any product proposed to be developed, produced or
marketed by the Company nor has the FDA expressed any concern as to approving or
clearing for marketing any product being developed or proposed to be developed
by the Company.

 

(kk)                          No Additional Agreements.  The Company does not
have any agreement or understanding with any Purchaser with respect to the
transactions contemplated by the Transaction Documents other than as specified
in the Transaction Documents.

 

(ll)                                  Ocera Representations and Warranties.  The
representations and warranties of Ocera contained in the Merger Agreement and
related agreements are true and correct in all material respects.

 

3.2                         Representations and Warranties of the Purchasers. 
Each Purchaser hereby, for itself and for no other Purchaser, represents and
warrants as of the date hereof and as of the Closing Date to the Company as
follows (provided that nothing in this Section 3.2 shall modify, amend or affect
such Purchaser’s right to rely on the truth, accuracy and completeness of the
Disclosure Materials and the Company’s representations and warranties contained
in the Transaction Documents):

 

(a)                                 Organization; Authority.  Such Purchaser is
an entity duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization with the requisite corporate or
partnership power and authority to enter into and to consummate the transactions
contemplated by the applicable Transaction Documents and otherwise to carry out
its obligations hereunder and thereunder. The execution and delivery of this
Agreement by such Purchaser and performance by such Purchaser of the
transactions contemplated by this Agreement have been duly authorized by all
necessary corporate or, if such Purchaser is not a corporation, such
partnership, limited liability company or other applicable like action, on the
part of such Purchaser.  Each Transaction document to which it is a party has
been duly executed by such Purchaser, and when delivered by such Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of such Purchaser, enforceable against it in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

 

(b)                                 No Conflicts.  The execution, delivery and
performance by such Purchaser of this Agreement and the Registration Rights
Agreement and the consummation by such Purchaser of the transactions
contemplated hereby and thereby will not (i) result in a violation of the
organizational documents of such Purchaser, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
such Purchaser is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment  or decree (including federal and state securities
laws) applicable to such Purchaser, except in the case of clauses (ii) and
(iii) above, for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of such Purchaser to perform its obligations
hereunder.

 

(c)                                  Investment Intent.  Such Purchaser
understands that the Shares are “restricted securities” and have not been
registered under the Securities Act or any applicable state securities law and
is acquiring the Shares as principal for its own account and not with a view to,
or for distributing or reselling such Shares or any part thereof in violation of
the Securities Act or any applicable state securities laws, provided, however,
that by making the representations herein, such Purchaser does not agree to hold
any of the Shares for any minimum period of time and reserves the right, subject
to the provisions of this Agreement, at all times to sell or otherwise dispose
of all or any part of such Shares pursuant to an effective registration
statement under the Securities Act or under an exemption from such registration
and in

 

15

--------------------------------------------------------------------------------


 

compliance with applicable federal and state securities laws.  Such Purchaser is
acquiring the Shares hereunder in the ordinary course of its business. Such
Purchaser does not presently have any agreement, plan or understanding, directly
or indirectly, with any Person to distribute or effect any distribution of any
of the Shares (or any securities which are derivatives thereof) to or through
any person or entity; such Purchaser is not a registered broker-dealer under
Section 15 of the Exchange Act or an entity engaged in a business that would
require it to be so registered as a broker-dealer.

 

(d)                                 Purchaser Status.  At the time such
Purchaser was offered the Shares, it was, and at the date hereof it is, an
“accredited investor” as defined in Rule 501(a) under the Securities Act.

 

(e)                                  General Solicitation.  Such Purchaser is
not purchasing the Shares as a result of any advertisement, article, notice or
other communication regarding the Shares published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general advertisement.

 

(f)                                   Experience of Such Purchaser.  Such
Purchaser, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Shares, and has so evaluated the merits and risks of such investment. 
Such Purchaser is able to bear the economic risk of an investment in the Shares
and, at the present time, is able to afford a complete loss of such investment.

 

(g)                                  Access to Information.  Such Purchaser
acknowledges that it has had the opportunity to review the Disclosure Materials
and has been afforded (i) the opportunity to ask such questions as it has deemed
necessary of, and to receive answers from, representatives of the Company
concerning the terms and conditions of the offering of the Shares and the merits
and risks of investing in the Shares; (ii) access to information about the
Company and the Subsidiaries and their respective financial condition, results
of operations, business, properties, management and prospects sufficient to
enable it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment. Neither such inquiries nor any other
investigation conducted by or on behalf of such Purchaser or its representatives
or counsel shall modify, amend or affect such Purchaser’s right to rely on the
truth, accuracy and completeness of the Disclosure Materials and the Company’s
representations and warranties contained in the Transaction Documents.  Such
Purchaser has sought such accounting, legal and tax advice as it has considered
necessary to make an informed decision with respect to its acquisition of the
Shares.

 

(h)                                 Certain Trading Activities.  Other than with
respect to the transactions contemplated herein, since the time that such
Purchaser was first contacted by the Company or any other Person regarding the
transactions contemplated hereby, neither the Purchaser nor any Affiliate of
such Purchaser which (x) had knowledge of the transactions contemplated hereby,
(y) has or shares discretion relating to such Purchaser’s investments or trading
or information concerning such Purchaser’s investments, including in respect of
the Shares, and (z) is subject to such Purchaser’s review or input concerning
such Affiliate’s investments or trading (collectively, “Trading Affiliates”) has
directly or indirectly, nor has any Person acting on behalf of or pursuant to
any understanding with such Purchaser or Trading Affiliate, effected or agreed
to effect any purchases or sales of the securities of the Company (including,
without limitation, any Short Sales involving the Company’s securities).
Notwithstanding the foregoing, in the case of a Purchaser and/or Trading
Affiliate that is, individually or collectively, a multi-managed investment bank
or vehicle whereby separate portfolio managers manage separate portions of such
Purchaser’s or Trading Affiliate’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s or Trading Affiliate’s assets, the
representation set forth above shall apply only with respect to the portion of
assets managed by the portfolio manager that have knowledge about the financing
transaction contemplated by this Agreement.  Other than to other Persons party
to this

 

16

--------------------------------------------------------------------------------


 

Agreement or to any of such Purchaser’s employees, officers, directors, service
providers, attorneys, accountants, consultants and other professionals, to the
extent necessary to obtain their services in connection with the transactions
contemplated hereby, such Purchaser has maintained the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Notwithstanding the foregoing, for
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
short sales or similar transactions in the future.

 

(i)                                     Brokers and Finders.  No Person will
have, as a result of the transactions contemplated by this Agreement, any valid
right, interest or claim against or upon the Company or any Purchaser for any
commission, fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Purchaser.

 

(j)                                    Independent Investment Decision.  Such
Purchaser has independently evaluated the merits of its decision to purchase
Shares pursuant to the Transaction Documents, and such Purchaser confirms that
it has not relied on the advice of any other Purchaser’s business and/or legal
counsel in making such decision.  Such Purchaser understands that nothing in
this Agreement or any other materials presented by or on behalf of the Company
to the Purchaser in connection with the purchase of the Shares constitutes
legal, tax or investment advice.  Such Purchaser has consulted such legal, tax
and investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of the Shares.

 

(k)                                 Reliance on Exemptions.  Such Purchaser
understands that the Shares being offered and sold to it in reliance on specific
exemptions from the registration requirements of United States federal and state
securities laws and that the Company is relying in part upon the truth and
accuracy of, and such Purchaser’s compliance with, the representations,
warranties, agreements, acknowledgements and understandings of such Purchaser
set forth herein in order to determine the availability of such exemptions and
the eligibility of such Purchaser to acquire the Shares.

 

(l)                                     No Governmental Review.  Such Purchaser
understands that no United States federal or state agency or any other
government or governmental agency has passed on or made any recommendation or
endorsement of the Shares or the fairness or suitability of the investment in
the Shares nor have such authorities passed upon or endorsed the merits of the
offering of the Shares.

 

(m)                             Regulation M.                   Such Purchaser
is aware that the anti-manipulation rules of Regulation M under the Exchange Act
may apply to sales of Common Stock and other activities with respect to the
Common Stock by the Purchasers.

 

(n)                                 Residency.  Such Purchaser’s residence (if
an individual) or offices in which its investment decision with respect to the
Shares was made (if an entity) are located at the address immediately below such
Purchaser’s name on its signature page hereto.

 

The Company and each of the Purchasers acknowledge and agree that no party to
this Agreement has made or makes any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
in this Article III and the Transaction Documents.

 

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

 

4.1                         Transfer Restrictions.

 

(a)                                 Compliance with Laws.  Notwithstanding any
other provision of this Article IV, each Purchaser covenants that the Shares may
be disposed of only pursuant to an effective registration

 

17

--------------------------------------------------------------------------------


 

statement under, and in compliance with the requirements of, the Securities Act,
or pursuant to an available exemption from, or in a transaction not subject to,
the registration requirements of the Securities Act, and in compliance with any
applicable state and federal securities laws.  In connection with any transfer
of the Shares other than (i) pursuant to an effective registration statement,
(ii) to the Company, (iii) pursuant to Rule 144 (provided that the Purchaser
provides the Company with reasonable assurances (in the form of seller and, if
applicable, broker representation letters) that the securities may be sold
pursuant to such rule), (iv) in connection with a bona fide pledge as
contemplated in Section 4.1(b), or (v) to its Affiliates, the Company may
require the transferor thereof to provide to the Company an opinion of counsel
selected by the transferor and reasonably acceptable to the Company, the form
and substance of which opinion shall be reasonably satisfactory to the Company,
to the effect that such transfer does not require registration of such
transferred Shares under the Securities Act.  As a condition of transfer, any
such transferee shall agree in writing to be bound by the terms of this
Agreement and shall have the rights of a Purchaser under this Agreement with
respect to such transferred Shares.

 

(b)                                 Legends.  Certificates evidencing the Shares
shall bear any legend as required by the “blue sky” laws of any state and a
restrictive legend in substantially the following form, until such time as they
are not required under Section 4.1(c):

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS.  THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER THE SECURITIES
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.

 

The Company acknowledges and agrees that a Purchaser may from time to time
pledge, and/or grant a security interest in, some or all of the legended Shares
in connection with applicable securities laws, pursuant to a bona fide margin
agreement in compliance with a bona fide margin loan.  Such a pledge would not
be subject to approval or consent of the Company and no legal opinion of legal
counsel to the pledgee, secured party or pledgor shall be required in connection
with the pledge, but such legal opinion shall be required in connection with a
subsequent transfer or foreclosure following default by the Purchaser transferee
of the pledge.  No notice shall be required of such pledge, but Purchaser’s
transferee shall promptly notify the Company of any such subsequent transfer or
foreclosure.  Each Purchaser acknowledges that the Company shall not be
responsible for any pledges relating to, or the grant of any security interest
in, any of the Shares or for any agreement, understanding or arrangement between
any Purchaser and its pledgee or secured party.  At the appropriate Purchaser’s
expense, the Company will execute and deliver such reasonable documentation as a
pledgee or secured party of Shares may reasonably request in connection with a
pledge or transfer of the Shares, including the preparation and filing of any
required prospectus supplement under Rule 424(b)(3) of the Securities Act or
other applicable provision of the Securities Act to appropriately amend the list
of Selling Stockholders thereunder.  Each Purchaser acknowledges and agrees
that, except as

 

18

--------------------------------------------------------------------------------


 

otherwise provided in Section 4.1(c), any Shares subject to a pledge or security
interest as contemplated by this Section 4.1(b) shall continue to bear the
legend set forth in this Section 4.1(b) and be subject to the restrictions on
transfer set forth in Section 4.1(a).

 

(c)                                  Removal of Legends.  The legend set forth
in Section 4.1(b) above shall be removed and the Company shall issue a
certificate without such legend or any other legend to the holder of the
applicable Shares upon which it is stamped or issue to such holder by electronic
delivery at the applicable balance account at the Depository Trust Company
(“DTC”), if (i) such Shares are registered for resale under the Securities Act
(provided that, if the Purchaser is selling pursuant to the effective
registration statement registering the Shares for resale, the Purchaser agrees
to only sell such Shares during such time that such registration statement is
effective and not withdrawn or suspended, and only as permitted by such
registration statement), (ii) such Shares are sold or transferred pursuant to
Rule 144 (if the transferor is not an Affiliate of the Company), or (iii) such
Shares are eligible for sale under Rule 144, without the requirement for the
Company to be in compliance with the current public information required under
Rule 144 as to such securities and without volume or manner-of-sale
restrictions.  Following the date in which a legend is no longer required for
certain Shares, the Company will no later than three (3) Trading Days following
the delivery by a Purchaser to the Company (with notice to the Company) of a
legended certificate representing Shares (endorsed or with stock powers
attached, signatures guaranteed, and otherwise in form necessary to affect the
reissuance and/or transfer), and an opinion of counsel to the extent required by
Section 4.1(a) (such third (3rd) Trading Day, the “Legend Removal Date”),
deliver or cause to be delivered to such Purchaser a certificate representing
such Shares that is free from all restrictive and other legends.  The Company
may not make any notation on its records or give instructions to the Transfer
Agent that enlarge the restrictions on transfer set forth in this
Section 4.1(c).  Certificates for Shares subject to legend removal hereunder may
be transmitted by the Transfer Agent to the Purchasers by crediting the account
of the Purchaser’s prime broker with DTC as directed by such Purchaser.

 

(d)                                 Acknowledgement.  Each Purchaser hereunder
acknowledges its primary responsibilities under the Securities Act and
accordingly will not sell or otherwise transfer the Shares or any interest
therein without complying with the requirements of the Securities Act.

 

4.2                               Furnishing of Information.  In order to enable
the Purchasers to sell the Shares under Rule 144, for a period of twelve (12)
months from the Closing, the Company shall use its commercially reasonable
efforts to timely file (or obtain extensions in respect thereof and file within
the applicable grace period) all reports required to be filed by the Company
after the date hereof pursuant to the Exchange Act. During such twelve (12)
month period, if the Company is not required to file reports pursuant to the
Exchange Act, it will prepare and furnish to the Purchasers and make publicly
available in accordance with Rule 144(c) such information as is required for the
Purchasers to sell the Shares under Rule 144.

 

4.3                         Integration.  The Company shall not, and shall use
its commercially reasonable efforts to ensure that no Affiliate of the Company
shall, sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any security (as defined in Section 2 of the Securities Act) that
will be integrated with the offer or sale of the Shares in a manner that would
require the registration under the Securities Act of the sale of the Shares to
the Purchasers, or that will be integrated with the offer or sale of the Shares
for purposes of the rules and regulations of any Trading Market such that it
would require stockholder approval prior to the closing of such other
transaction unless stockholder approval is obtained before the closing of such
subsequent transaction.

 

4.4                               Securities Laws Disclosure; Publicity.  The
Company (a) may, on or after the date hereof, issue a press release reasonably
acceptable to a majority in interest of the Purchasers disclosing the material
terms of the transactions contemplated by this Agreement (the “Press Release”)
and may, on or after the date hereof file a Current Report on Form 8-K
describing the terms of the Transaction Documents and including

 

19

--------------------------------------------------------------------------------


 

the Press Release and the forms of the Transaction Documents, as exhibits
thereto, with the Commission (the “Press Release 8-K”), and (b) shall file a
Current Report on Form 8-K describing the terms of the Transaction Documents and
including the Transaction Documents as exhibits thereto, with the Commission, no
later than 9:00 A.M. Eastern time on the first (1st) Trading Day immediately
following the Closing (the “Closing 8-K”).  From and after the Closing, no
Purchaser shall be in possession of any material, non-public information
received from the Company or any of its officers, directors, employees or agents
with respect to the material terms and conditions of the transactions
contemplated by the Transaction Documents.  The Company and each Purchaser shall
consult with each other in issuing any other press releases with respect to the
transactions contemplated hereby, and, other than the Press Release, neither the
Company nor any Purchaser shall issue any such press release nor otherwise make
any such public statement without the prior consent of the Company, with respect
to any press release of any Purchaser, or without the prior written consent of
such Purchaser, with respect to any press release of the Company, which consent
shall not unreasonably be withheld, conditioned or delayed, except if such
disclosure is required by law, in which case the disclosing party shall promptly
provide the other party with prior notice of such public statement or
communication.  Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Purchaser, or include the name of any Purchaser in any
filing with the Commission or any regulatory agency or Trading Market, without
the prior written consent of such Purchaser, except (a) the filing of the Press
Release and form of Transaction Documents, (b) as required by federal securities
law in connection with the filing of the Closing 8-K and final Transaction
Documents (including signature pages thereto) with the Commission after the
Closing Date and (c) to the extent such disclosure is required by law or Trading
Market regulations, in which case the Company shall provide the Purchasers with
prior notice of such disclosure permitted under this clause (c).

 

4.5                         Form D; Blue Sky.  The Company agrees to timely file
a Form D with respect to the Shares as required under Regulation D and to
provide a copy thereof, promptly upon the written request of any Purchaser.  The
Company, on or before the Closing Date, shall take such action as the Company
shall reasonably determine is necessary in order to obtain an exemption for or
to qualify the Shares for sale to the Purchasers under applicable securities or
“Blue Sky” laws of the states of the United States (or to obtain an exemption
from such qualification) and shall provide evidence of such actions promptly
upon the written request of any Purchaser.

 

4.6                         Delivery of Shares After Closing. The Company shall
deliver, or cause to be delivered, the respective Shares purchased by each
Purchaser to such Purchaser within three (3) Trading Days of the Closing Date.

 

4.7                         Short Sales and Confidentiality After The Date
Hereof.  Such Purchaser shall not, and shall cause its Trading Affiliates not
to, engage, directly or indirectly, in any transactions in the Company’s
securities (including, without limitation, any Short Sales involving the
Company’s securities) during the period from the date hereof until the earlier
of such time as (i) the transactions contemplated by this Agreement are first
publicly announced as required by and described in Section 4.4 or (ii) this
Agreement is terminated in full pursuant to Section 5.18.  Each Purchaser,
severally and not jointly with the other Purchasers, covenants that until such
time as the transactions contemplated by this Agreement are publicly disclosed
by the Company as described in Section 4.4, such Purchaser will maintain the
confidentiality of the existence and terms of this transaction and the
information included in the Transaction Documents and Disclosure Schedules. 
Notwithstanding the foregoing, no Purchaser makes any representation, warranty
or covenant hereby that it will not engage in Short Sales in the securities of
the Company after the time that the transactions contemplated by this Agreement
are first publicly announced as described in Section 4.4; provided, however,
each Purchaser agrees, severally and not jointly with any Purchasers, that they
will not enter into any Net Short Sales (as hereinafter defined) from the period
commencing on the Closing Date and ending on the earliest of (x) the twenty-four
(24) month anniversary of the Closing Date and (y) the date that such Purchaser
no longer holds any Shares.  For purposes of this Section 4.7, a “Net Short
Sale” by any

 

20

--------------------------------------------------------------------------------


 

Purchaser shall mean a sale of Common Stock by such Purchaser that is marked as
a short sale and that is made at a time when there is no equivalent offsetting
long position in Common Stock held by such Purchaser.  Notwithstanding the
foregoing, in the event that a Purchaser is a multi-managed investment vehicle
whereby separate portfolio managers manage separate portions of such Purchaser’s
assets and the portfolio managers have no direct knowledge of the investment
decisions made by the portfolio managers managing other portions of such
Purchaser’s assets, the representation set forth above shall apply only with
respect to the portion of assets managed by the portfolio manager that have
knowledge about the financing transaction contemplated by this Agreement.  Each
Purchaser understands and acknowledges, severally and not jointly with any other
Purchaser, that the Commission currently takes the position that covering a
short position established prior to effectiveness of a resale registration
statement with shares included in such registration statement would be a
violation of Section 5 of the Securities Act, as set forth in Item 65, Section 5
under Section A, of the Manual of Publicly Available Telephone Interpretations,
dated July 1997, compiled by the Office of Chief Counsel, Division of
Corporation Finance.

 

4.8                               Indemnification of Purchasers. Subject to the
provisions of this Section 4.8, the Company will indemnify and hold each
Purchaser and its directors, officers, stockholders, members, partners and
employees (and any other Persons with a functionally equivalent role of a Person
holding such titles notwithstanding a lack of such title or any other title),
each Person who controls such Purchaser (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act), and the directors, officers,
stockholders, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against a Purchaser
in any capacity, or any of them or their respective Affiliates, by any
stockholder of the Company who is not an Affiliate of such Purchaser, with
respect to any of the transactions contemplated by the Transaction Documents
(unless such action is based upon (i) a breach of such Purchaser’s
representations, warranties or covenants under the Transaction Documents or any
agreements or understandings such Purchaser may have with any such stockholder,
(ii) any violations by such Purchaser of state or federal securities laws or
(iii) any conduct by such Purchaser which constitutes fraud, gross negligence,
willful misconduct or malfeasance). If any action shall be brought against any
Purchaser Party in respect of which indemnity may be sought pursuant to this
Agreement, such Purchaser Party shall promptly notify the Company in writing,
and the Company shall have the right to assume the defense thereof with counsel
of its own choosing reasonably acceptable to the Purchaser Party.  Any Purchaser
Party shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Purchaser Party except to the extent that
(A) the employment thereof has been specifically authorized by the Company in
writing, (B) the Company has failed after a reasonable period of time to assume
such defense and to employ counsel or (C) in such action there is, in the
reasonable opinion of counsel, a material conflict on any material issue between
the position of the Company and the position of such Purchaser Party, in which
case the Company shall be responsible for the reasonable fees and expenses of no
more than one such separate counsel. The Company will not be liable to any
Purchaser Party under this Agreement (y) for any settlement by a Purchaser Party
effected without the Company’s prior written consent, which shall not be
unreasonably withheld, conditioned or delayed; or (z) to the extent, but only to
the extent that a loss, claim, damage or liability is attributable to any
Purchaser Party’s breach of any of the representations, warranties, covenants or
agreements made by such Purchaser Party in this Agreement or in the other
Transaction Documents. The indemnification required by this Section 4.8 shall be
made by periodic payments of the amount thereof during the course of the
investigation or defense, as and when bills are received or are incurred.  The
indemnity agreements contained herein shall be in addition to any cause of
action or similar right of any Purchaser Party against the Company or others,
and any liabilities

 

21

--------------------------------------------------------------------------------


 

the Company may be subject to pursuant to law.

 

4.9                               Preparation of the Proxy Statement and
Company’s Stockholders Meeting.

 

(a)                           The Company shall use its reasonable best efforts
to call, hold and convene a special meeting of its stockholders to vote on the
approval of transactions contemplated by this Agreement, as required under the
rules of the Trading Market, as soon as reasonable practicable after the date
hereof but in any event not later than October 31, 2013 (the “Company
Stockholders Meeting”).  The board of directors of the Company shall recommend
to the Company stockholders that the Company stockholders vote to approve the
transactions contemplated by this Agreement, as required under the rules of the
Trading Market (the “Recommendation”) and shall include such Recommendation in
the proxy statement to be issued in connection with this Agreement (the “Proxy
Statement”).  In connection with the Company’s Stockholders Meeting, the Company
shall prepare and file with the Commission as soon as reasonably practicable,
but in any event, not later than ten (10) days after the date hereof the Proxy
Statement in preliminary form, and the Company shall use its reasonable best
efforts to respond as promptly as practicable to any comments of the Commission
with respect thereto.  The Company shall use its reasonable best efforts to
prepare and file with the Commission the definitive Proxy Statement and to cause
the definitive Proxy Statement to be mailed to the Company’s stockholders as
promptly as practicable after the filing of the definitive Proxy Statement with
the Commission.  The Company shall take any action required to be taken under
any applicable state securities laws in connection with this Agreement.  The
Company shall notify the legal counsel to the Purchasers promptly of the receipt
of any written comments from the Commission or its staff and of any request by
the Commission or its staff for amendments or supplements to the Proxy Statement
or for additional information and shall supply the Purchasers with copies of all
correspondence between the Company or any of its representatives, on the one
hand, and the Commission or its staff, on the other hand, with respect to the
Proxy Statement. Prior to filing or mailing the preliminary or definitive Proxy
Statement (or any amendment or supplement thereto) or responding to the comments
of the Commission with respect thereto, the Company (i) shall provide the
Purchasers a reasonable opportunity to review such document or response and
(ii) shall consider in good faith comments proposed by the Purchasers on such
document or response.

 

(b)                           Until the Closing, the Company shall not, and
shall instruct its directors, officers, managers, partners, financial advisors
and other Representatives not to, directly or indirectly, knowingly encourage,
solicit, initiate or continue any inquiries or proposals from, discuss or
negotiate with, or provide any non-public information to, any person or entity
concerning the sale of more than 2% of the outstanding shares of the Company’s
capital stock or enter into any agreement with respect thereto, and each of them
shall terminate and cease any existing activities, discussions or negotiations
with respect to the foregoing.

 

ARTICLE V.
MISCELLANEOUS

 

5.1                               Fees and Expenses.  Except as expressly set
forth in this Section 5.1 to the contrary, the Company and the Purchasers shall
each pay the fees and expenses of their respective advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party in connection with the negotiation, preparation, execution, delivery and
performance of this Agreement.  The Company shall pay all Transfer Agent fees,
stamp taxes and other taxes and duties levied in connection with the sale and
issuance of the Shares to the Purchasers.  Notwithstanding the foregoing, the
Company shall reimburse the reasonable and documented fees and disbursements of
O’Melveny & Myers LLP, in an amount not to exceed $50,000 in the aggregate.

 

5.2                         Entire Agreement.  The Transaction Documents,
together with the exhibits and schedules thereto, contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements, understandings, discussions and representations,
oral or written, with respect to such

 

22

--------------------------------------------------------------------------------


 

matters, which the parties acknowledge have been merged into such documents,
exhibits and schedules.  At or after the Closing, and without further
consideration, the Company and the Purchasers will execute and deliver to the
other such further documents as may be reasonably requested in order to give
practical effect to the intention of the parties under the Transaction
Documents.

 

5.3                         Notices.  Any and all notices or other
communications or deliveries required or permitted to be provided hereunder
shall be in writing and shall be deemed given and effective on the earliest of
(a) the date of transmission, if such notice or communication is delivered via
electronic mail or facsimile (provided the sender receives a machine-generated
confirmation of successful transmission) at the e-mail address or facsimile
number specified in this Section 5.3 prior to 5:00 P.M., New York City time, on
a Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via electronic mail or facsimile at the
e-mail address or facsimile number specified in this Section 5.3 on a day that
is not a Trading Day or later than 5:00 P.M., New York City time, on any Trading
Day, (c) the Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service with next day delivery
specified, or (d) upon actual receipt by the party to whom such notice is
required to be given.  The address for such notices and communications shall be
as follows:

 

If to the Company:

 

Tranzyme, Inc.

 

 

5001 South Miami Boulevard, Suite 300

 

 

Durham, NC 27703

 

 

Telephone No.: (919) 474-0020

 

 

Facsimile No.: (919) 474-0025

 

 

Attention: Vipin K. Garg

 

 

E-mail: vgarg@tranzyme.com

 

 

 

 

 

 

With a copy to:

 

Goodwin Procter LLP

 

 

Exchange Place

 

 

Boston, MA 02109

 

 

Telephone No.: (617) 570-1000

 

 

Facsimile No.: (617) 523-1231

 

 

Attention: Mitchell S. Bloom

 

 

E-mail: mbloom@goodwinprocter.com

 

 

 

If to a Purchaser:

 

To the address set forth under such Purchaser’s name on the signature page
hereof;

 

 

 

With a copy to:

 

O’Melveny & Myers LLP

 

 

2765 Sand Hill Road

 

 

Menlo Park, CA 94025

 

 

Telephone No.: (650) 473-2600

 

 

Facsimile No.: (650) 473-2601

 

 

Attention: Brian E. Covotta

 

 

E-mail: bcovotta@omm.com

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

 

5.4                         Amendments; Waivers; No Additional Consideration. 
No provision of this Agreement may be waived, modified, supplemented or amended
except in a written instrument signed, in the case of an amendment, by the
Company and the Purchasers of at least a majority in interest of the Shares
still held by Purchasers or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought; provided, however, that,
notwithstanding the foregoing, any change to the aggregate Subscription Amount

 

23

--------------------------------------------------------------------------------


 

described in Section 2.1(a) shall require the written consent of all of the
Purchasers.  No waiver of any default with respect to any provision, condition
or requirement of this Agreement shall be deemed to be a continuing waiver in
the future or a waiver of any subsequent default or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
either party to exercise any right hereunder in any manner impair the exercise
of any such right.  No consideration shall be offered or paid to any Purchaser
to amend or consent to a waiver or modification of any provision of any
Transaction Document unless the same consideration is also offered to all
Purchasers who then hold Shares.

 

5.5                         Construction.  The headings herein are for
convenience only, do not constitute a part of this Agreement and shall not be
deemed to limit or affect any of the provisions hereof.  The language used in
this Agreement will be deemed to be the language chosen by the parties to
express their mutual intent, and no rules of strict construction will be applied
against any party.  This Agreement shall be construed as if drafted jointly by
the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement or any of the Transaction Documents.

 

5.6                         Successors and Assigns.  The provisions of this
Agreement shall inure to the benefit of and be binding upon the parties and
their successors and permitted assigns.  This Agreement, or any rights or
obligations hereunder, may not be assigned by the Company without the prior
written consent of each Purchaser.  Any Purchaser may assign its rights
hereunder in whole or in part to any Person to whom such Purchaser assigns or
transfers any Shares in compliance with the Transaction Documents and applicable
law, provided such transferee shall agree in writing to be bound, with respect
to the transferred Shares, by the terms and conditions of this Agreement that
apply to the “Purchasers”.

 

5.7                         No Third-Party Beneficiaries.  This Agreement is
intended for the benefit of the parties hereto and their respective successors
and permitted assigns and is not for the benefit of, nor may any provision
hereof be enforced by, any other Person, except that each Purchaser Party is an
intended third party beneficiary of Section 4.8.

 

5.8                         Governing Law.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the internal laws
of the State of New York, without regard to the principles of conflicts of law
thereof.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

5.9                         Survival.  Subject to applicable statute of
limitations, the representations, warranties, agreements and covenants contained
herein shall survive the Closing and the delivery of the Shares.

 

5.10                  Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

 

5.11                  Severability.  If any provision of this Agreement is held
to be invalid or unenforceable in any respect, the validity and enforceability
of the remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

24

--------------------------------------------------------------------------------


 

5.12                  Rescission and Withdrawal Right.  Notwithstanding anything
to the contrary contained in (and without limiting any similar provisions of)
the Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.

 

5.13                  Replacement of Shares.  If any certificate or instrument
evidencing any Shares is mutilated, lost, stolen or destroyed, the Company shall
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Transfer Agent of such loss, theft or destruction and the
execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Transfer Agent for any losses in connection therewith or, if required by the
Transfer Agent, a bond in such form and amount as is required by the Transfer
Agent.  The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Shares.  If a replacement certificate or
instrument evidencing any Shares is requested due to a mutilation thereof, the
Company may require delivery of such mutilated certificate or instrument as a
condition precedent to any issuance of a replacement.

 

5.14                  Remedies.  In addition to being entitled to exercise all
rights provided herein or granted by law, including recovery of damages, each of
the Purchasers and the Company will be entitled to specific performance under
the Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.

 

5.15                  Payment Set Aside.  To the extent that the Company makes a
payment or payments to any Purchaser pursuant to any Transaction Document or a
Purchaser enforces or exercises its rights thereunder, and such payment or
payments or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

5.16                  Adjustments in Share Numbers and Prices. In the event of
any stock split, subdivision, dividend or distribution payable in shares of
Common Stock (or other securities or rights convertible into, or entitling the
holder thereof to receive directly or indirectly shares of Common Stock),
combination or other similar recapitalization or event occurring after the date
hereof and prior to the Closing, including without limitation the reverse stock
split expected to be effected by the Company in connection with the Merger if
such reverse stock split is effected prior to the Closing, each reference in any
Transaction Document to a number of shares or a price per share shall be
adjusted to provide each Purchaser with the same percentage ownership of the
outstanding Common Stock immediately following the Closing, and aggregate
purchase price for such Purchaser’s Shares, that such Purchaser would have
obtained if such Closing were to occur without such stock split, subdivision,
dividend, distribution, combination or similar recapitalization or event
occurring prior to the Closing.

 

5.17                  Independent Nature of Purchasers’ Obligations and Rights. 
The obligations of each Purchaser under any Transaction Document are several and
not joint with the obligations of any other Purchaser, and

 

25

--------------------------------------------------------------------------------


 

no Purchaser shall be responsible in any way for the performance of the
obligations of any other Purchaser under any Transaction Document.  The decision
of each Purchaser to purchase Shares pursuant to the Transaction Documents has
been made by such Purchaser independently of any other Purchaser and
independently of any information, materials, statements or opinions as to the
business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company or
any Subsidiary which may have been made or given by any other Purchaser or by
any agent or employee of any other Purchaser, and no Purchaser and any of its
agents or employees shall have any liability to any other Purchaser (or any
other Person) relating to or arising from any such information, materials,
statement or opinions.  Nothing contained herein or in any Transaction Document,
and no action taken by any Purchaser pursuant thereto, shall be deemed to
constitute the Purchasers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Purchasers are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents.  Each Purchaser
acknowledges that no other Purchaser has acted as agent for such Purchaser in
connection with making its investment hereunder and that no Purchaser will be
acting as agent of such Purchaser in connection with monitoring its investment
in the Shares or enforcing its rights under the Transaction Documents.  Each
Purchaser shall be entitled to independently protect and enforce its rights,
including without limitation the rights arising out of this Agreement or out of
the other Transaction Documents, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose.  Each Purchaser has been represented by its own separate legal counsel
in its review and negotiation of the Transaction Documents.  The Company has
elected to provide all Purchasers with the same terms and Transaction Documents
for the convenience of the Company and not because it was required or requested
to do so by any Purchaser.

 

5.18                  Termination. This Agreement may be terminated and the sale
and purchase of the Shares abandoned at any time prior to the Closing by either
the Company or any Purchaser (with respect to itself only) upon written notice
to the other, upon the earlier of (i) if the Closing has not been consummated on
or prior to 5:00 P.M., New York City time, on the Outside Date and (ii) the date
that the Merger Agreement is terminated in accordance with its terms; provided,
however, that the right to terminate this Agreement under this Section 5.18
shall not be available to any Person whose failure to comply with its
obligations under this Agreement has been the cause of or resulted in the
failure of the Closing to occur on or before such time.  Nothing in this
Section 5.18 shall be deemed to release any party from any liability for any
breach by such party of the terms and provisions of this Agreement or the other
Transaction Documents or to impair the right of any party to compel specific
performance by any other party of its obligations under this Agreement or the
other Transaction Documents.  In the event of a termination pursuant to this
Section 5.18, the Company shall promptly notify all non-terminating Purchasers. 
Upon a termination in accordance with this Section 5.18, the Company and the
terminating Purchaser(s) shall not have any further obligation or liability
(including arising from such termination) to the other, and no Purchaser will
have any liability to any other Purchaser under the Transaction Documents as a
result therefrom except as a result of a willful breach of this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatures as of
the date first indicated above.

 

 

TRANZYME, INC.

 

 

 

By:

/s/ John H. Johnson

 

Name: John H. Johnson

 

Title: Chairman of the Board of Directors of

 

Tranzyme, Inc.

 

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

NAME OF PURCHASER: AGECHEM VENTURE FUND L.P.

 

 

 

 

 

By:

/s/ Louis Lacasse

 

Name: Louis Lacasse

 

Title: PRESIDENT AGECHEM FINANCIAL INC

 

 

 

 

 

Aggregate Purchase Price (Subscription Amount): $965684.90

 

 

 

Number of Shares to be Acquired:                           

 

 

 

Tax ID No:          N/A              

 

 

 

Adress for Notice:

 

 

 

1 West Mount Square, Suite 800

 

Montreal, Qc. H32289

 

Canada

 

 

 

 

 

Telephone No.: 514-849-7994

 

 

 

Facsimile No.: 514-849-5191

 

 

 

E-mail Address: louis@benechem.com

 

 

 

Attention: Louis Lacasse

 

Delivery Instructions:

 

(if different than above)

 

 

 

 

c/o

 

 

 

 

 

Street:

 

 

 

 

 

City/State/Zip:

 

 

 

 

 

Attention:

 

 

 

 

 

Telephone No.:

 

 

 

--------------------------------------------------------------------------------


 

 

NAME OF PURCHASER:

 

CDIB Bioscience Ventures I, Inc.

 

 

 

 

 

By:

/s/ Benny T. Hu

 

Name: Benny T. Hu

 

Title: Chairman

 

 

 

 

 

Aggregate Purchase Price (Subscription Amount): $300,000,00

 

 

 

Number of Shares to be Acquired:                           

 

 

 

Tax ID No.:          N/A              

 

 

 

Adress for Notice:

 

 

 

9F, No. 205-1, Peihsin Road, Section 3, Hsintien District, New

 

Taipei City, Taiwan

 

 

 

 

 

 

 

Telephone No.: 886-2-8913-1956

 

 

 

Facsimile No.: 886-2-8913-1955

 

 

 

E-mail Address: pollylin67@cdibbioscience.com

 

 

 

Attention: Polly Lin

 

Delivery Instructions:

(if different than above)

 

c/o      Grace Yu           

 

Street: 9191 Towne Centre Dr., Ste 575

 

City/State/Zip: San Diego, CA 92122

 

Attention: Grace Yu

 

Telephone No.: 858-552-6808 ext 237

 

--------------------------------------------------------------------------------


 

 

NAME OF PURCHASER: Cross Creek Capital, L.P.

 

By: Cross Creek Capital GP, L.P. its Sole General Partner

 

By: Cross Creek Capital, LLC its Sole General Partner

 

By: Cross Creek Holdings, LLC its Sole Member

 

 

 

By:

/s/ Karey Barker

 

Name: Karey Barker

 

Title: Managing Director

 

 

 

 

 

Aggregate Purchase Price (Subscription Amount): $384,682

 

 

 

Number of Shares to be Acquired:                           

 

 

 

Tax ID No.: 20-4822488

 

 

 

Adress for Notice:

 

 

 

150 Social Hall Ave

 

4th Floor

 

Salt Lake City UT 84111

 

 

 

Telephone No.: 801-533-0777

 

 

 

Facsimile No.:

 

 

 

E-mail Address: ventureops@crosscreekadvisors.com

 

 

 

Attention: Tyler Christensen

 

Delivery Instructions:

 

(if different than above)

 

 

 

 

c/o

Bank of America / Institutional Custody

 

 

 

 

Street:

225 Franklin Street, 4th Floor

 

 

 

 

City/State/Zip:

Boston MA 02110

 

 

 

 

Attention:

Christine McCullough

 

 

 

 

Telephone No.:

617-434-7627

 

 

--------------------------------------------------------------------------------


 

 

NAME OF PURCHASER: Cross Creek Capital Employees Fund, L.P.

 

By: Cross Creek Capital GP, L.P. its Sole General Partner

 

By: Cross Creek Capital LLC its Sole General Partner

 

By: Cross Creek Holdings, LLC its Sole Member

 

 

 

By:

/s/ Karey Barker

 

Name: Karey Barker

 

Title: Managing Director

 

 

 

 

 

Aggregate Purchase Price (Subscription Amount): $37,805

 

 

 

Number of Shares to be Acquired:                           

 

 

 

Tax ID No.: 20-4822534

 

 

 

Adress for Notice:

 

 

 

150 Social Hall Ave

 

4th Floor

 

Salt Lake City UT 84111

 

 

 

Telephone No.: 801-533-0777

 

 

 

Facsimile No.:

 

 

 

E-mail Address: ventureops@crosscreekadvisors.com

 

 

 

Attention: Tyler Christensen

 

Delivery Instructions:

 

(if different than above)

 

 

 

 

c/o

Bank of America / Institutional Custody

 

 

 

 

Street:

225 Franklin Street, 4th Floor

 

 

 

 

City/State/Zip:

Boston MA 02110

 

 

 

 

Attention:

Christine McCullough

 

 

 

 

Telephone No.:

617-434-7627

 

 

--------------------------------------------------------------------------------


 

 

NAME OF PURCHASER:

DOMAIN PARTNERS VI L.P.

BY: ONE PALMER SQUARE

ASSOCIATES VI, L.L.C.

 

 

 

 

 

By:

/s/ Kathleen K. Schoemaker

 

Name: Kathleen K. Schoemaker

 

Title: MANAGING MEMBER

 

 

 

 

 

Aggregate Purchase Price (Subscription Amount): $2,000,000

 

 

 

Number of Shares to be Acquired:                     

 

 

 

Tax ID No.: 33-1073839

 

 

 

Address for Notice:

 

 

 

DOMAIN ASSOCIATES LLC

 

One Palmer Square, Suite 515

 

Princeton, NJ 08542

 

 

 

Telephone No.: 6096835656

 

 

 

Facsimile No.: 6096834581

 

 

 

E-mail Address: schoemaker@domainve.com

 

 

 

Attention: kathleen K.Schoemaker

 

 

Delivery Instructions:

(if different than above)

 

 

 

 

c/o

 

 

 

 

 

Street:

 

 

 

 

 

City/State/Zip:

 

 

 

 

 

Attention:

 

 

 

 

 

Telephone No.:

 

 

 

--------------------------------------------------------------------------------


 

 

NAME OF PURCHASER:

DOMAIN PARTNERS VIII, L.P.

BY: ONE PALMER SQUARE

ASSOCIATES VIII, L.L.C.

 

 

 

 

 

By:

/s/ Kathleen K. Schoemaker

 

Name: Kathleen K. Schoemaker

 

Title: MANAGING MEMBER

 

 

 

 

 

Aggregate Purchase Price (Subscription Amount): $5,955,806.71

 

 

 

Number of Shares to be Acquired:                     

 

 

 

Tax ID No.: 90-0451590

 

 

 

Address for Notice:

 

 

 

DOMAIN ASSOCIATES LLC

 

One Palmer Square, Suite 515

 

Princeton, NJ 08542

 

 

 

Telephone No.: 6096835656

 

 

 

Facsimile No.: 6096834581

 

 

 

E-mail Address:                             

 

 

 

Attention: kathleen K.Schoemaker

 

 

Delivery Instructions:

(if different than above)

 

 

 

c/o

 

 

 

 

 

Street:

 

 

 

 

 

City/State/Zip:

 

 

 

 

 

Attention:

 

 

 

 

 

Telephone No.:

 

 

 

--------------------------------------------------------------------------------


 

 

NAME OF PURCHASER:

DP VIII ASSOCIATES, L.P.

BY: ONE PALMER SQUARE

ASSOCIATES VIII, L.L.C.

 

 

 

 

 

By:

/s/ Kathleen K. Schoemaker

 

Name: Kathleen K. Schoemaker

 

Title: MANAGING MEMBER

 

 

 

 

 

Aggregate Purchase Price (Subscription Amount): $44,193.29

 

 

 

Number of Shares to be Acquired:                     

 

 

 

Tax ID No.: 90-0451593

 

 

 

Address for Notice:

 

 

 

DOMAIN ASSOCIATES LLC

 

One Palmer Square, Suite 515

 

Princeton, NJ 08542

 

 

 

Telephone No.: 6096835652

 

 

 

Facsimile No.: 6096834581

 

 

 

E-mail Address: Schoemaker@domainve.com

 

 

 

Attention: kathleen K.Schoemaker

 

 

Delivery Instructions:

(if different than above)

 

 

 

c/o

 

 

 

 

 

Street:

 

 

 

 

 

City/State/Zip:

 

 

 

 

 

Attention:

 

 

 

 

 

Telephone No.:

 

 

 

--------------------------------------------------------------------------------


 

 

NAME OF PURCHASER:

 

 

Greenspring Global Partners III, L.P .

 

 

 

 

 

By:

/s/ Eric Thompson

 

Name: Eric Thompson

 

Title: Chief Financial Officer

 

 

 

Aggregate Purchase Price (Subscription Amount): $291,163.90

 

 

 

Number of Shares to be Acquired:                     

 

 

 

Tax ID No.: 20-3905158

 

 

 

Address for Notice:

 

 

 

100 Painters Mill Road, Suite 700

 

Owings Mills, MD 21117

 

 

 

Telephone No.: 410-363-2725

 

 

 

Facsimile No.: 410-363-9075

 

 

 

E-mail Address: finance@gspring.com

 

 

 

Attention: Eric Thompson

 

 

Delivery Instructions:

(if different than above)

 

 

 

c/o

 

 

 

 

 

Street:

 

 

 

 

 

City/State/Zip:

 

 

 

 

 

Attention:

 

 

 

 

 

Telephone No.:

 

 

 

--------------------------------------------------------------------------------


 

 

NAME OF PURCHASER:

 

 

Greenspring Global Partners III-A, L.P .

 

 

 

 

 

By:

/s/ Eric Thompson

 

Name: Eric Thompson

 

Title: Chief Financial Officer

 

 

 

Aggregate Purchase Price (Subscription Amount): $133,540.30

 

 

 

Number of Shares to be Acquired:                     

 

 

 

Tax ID No.: 20-3905237

 

 

 

Address for Notice:

 

 

 

100 Painters Mill Road, Suite 700

 

Owings Mills, MD 21117

 

 

 

Telephone No.: 410-363-2725

 

 

 

Facsimile No.: 410-363-9075

 

 

 

E-mail Address: finance@gspring.com

 

 

 

Attention: Eric Thompson

 

 

Delivery Instructions:

(if different than above)

 

 

 

c/o

 

 

 

 

 

Street:

 

 

 

 

 

City/State/Zip:

 

 

 

 

 

Attention:

 

 

 

 

 

Telephone No.:

 

 

 

--------------------------------------------------------------------------------


 

 

NAME OF PURCHASER:

 

 

Greenspring Global Partners III-B, L.P .

 

 

 

 

 

By:

/s/ Eric Thompson

 

Name: Eric Thompson

 

Title: Chief Financial Officer

 

 

 

Aggregate Purchase Price (Subscription Amount): $421,249.60

 

 

 

Number of Shares to be Acquired:                     

 

 

 

Tax ID No.: 20-3905284

 

 

 

Address for Notice:

 

 

 

100 Painters Mill Road, Suite 700

 

Owings Mills, MD 21117

 

 

 

Telephone No.: 410-363-2725

 

 

 

Facsimile No.: 410-363-9075

 

 

 

E-mail Address: finance@gspring.com

 

 

 

Attention: Eric Thompson

 

 

Delivery Instructions:

(if different than above)

 

 

 

c/o

 

 

 

 

 

Street:

 

 

 

 

 

City/State/Zip:

 

 

 

 

 

Attention:

 

 

 

 

 

Telephone No.:

 

 

 

--------------------------------------------------------------------------------


 

 

NAME OF PURCHASER:

 

 

Greenspring Crossover Ventures I, L.P .

 

 

 

 

 

By:

/s/ Eric Thompson

 

Name: Eric Thompson

 

Title: Chief Financial Officer

 

 

 

Aggregate Purchase Price (Subscription Amount): $304,046.20

 

 

 

Number of Shares to be Acquired:                     

 

 

 

Tax ID No.: 39-2067914

 

 

 

Address for Notice:

 

 

 

100 Painters Mill Road, Suite 700

 

Owings Mills, MD 21117

 

 

 

Telephone No.: 410-363-2725

 

 

 

Facsimile No.: 410-363-9075

 

 

 

E-mail Address: finance@gspring.com

 

 

 

Attention: Eric Thompson

 

 

Delivery Instructions:

(if different than above)

 

 

 

c/o

 

 

 

 

 

Street:

 

 

 

 

 

City/State/Zip:

 

 

 

 

 

Attention:

 

 

 

 

 

Telephone No.:

 

 

 

--------------------------------------------------------------------------------


 

 

NAME OF PURCHASER:

InterWest Partners IX, LP

 

 

 

 

 

By:

/s/ Glibert H. Kliman

 

Name: Glibert H. Kliman

 

Title: Managing Director

 

 

 

Aggregate Purchase Price (Subscription Amount): $2,600,000

 

 

 

Number of Shares to be Acquired:                   

 

 

 

Tax ID No.: 20-2312479

 

 

 

Address for Notice:

 

 

 

2710 Sand Hill Rd.

 

Suite 200

 

Menlo Park CA 94025

 

 

 

Telephone No.: 6508548585

 

 

 

Facsimile No.: 650854-4706

 

 

 

E-mail Address: nkjellson@interwest.com

 

 

 

Attention: Nina Kjellson

 

 

Delivery Instructions:

(if different than above)

 

 

 

c/o

 

 

 

 

 

Street:

 

 

 

 

 

City/State/Zip:

 

 

 

 

 

Attention:

 

 

 

 

 

Telephone No.:

 

 

 

--------------------------------------------------------------------------------


 

 

NAME OF PURCHASER:

 

 

 

SOFINNOVA VENTURE PARTNERS VI, L.P.

 

By: Sofinnova Management VI, LLC

 

Its General Partner

 

 

 

 

 

By:

/s/ Michael F. Powell

 

Name: Michael F. Powell

 

Title: Managing Member

 

 

 

Aggregate Purchase Price (Subscription Amount): $1,945,377.93

 

 

 

Number of Shares to be Acquired:                     

 

 

 

Tax ID No.:55-0821687

 

 

 

Address for Notice:

 

 

 

2800 Sand Hill Road, Suite 150

 

Menlo Park, CA 94025

 

 

 

Telephone No.: (650) 681-8425

 

 

 

Facsimile no.:(650) 322-2037

 

 

 

E-mail Address: Powell@sofinnova.com

 

 

 

Attention: Michael Powell

 

 

Delivery Instructions:

(if different than above)

 

 

 

 

c/o

 

 

 

 

 

Street:

 

 

 

 

 

City/State/Zip:

 

 

 

 

 

Attention:

 

 

 

 

 

Telephone No.:

 

 

 

--------------------------------------------------------------------------------


 

 

NAME OF PURCHASER:

 

 

 

SOFINNOVA VENTURE PARTNERS VI, GmbH Co. KG

 

By: Sofinnova Management VI, LLC

 

Its General Partner

 

 

 

By:

/s/ Michael F. Powell

 

Name: Michael F. Powell

 

Title: Managing Member

 

 

 

Aggregate Purchase Price (Subscription Amount): $385,432.12

 

 

 

Number of Shares to be Acquired:                     

 

 

 

Tax ID No.:N/A

 

 

 

Address for Notice:

 

 

 

2800 Sand Hill Road, Suite 150

 

Menlo Park, CA 94025

 

 

 

Telephone No.: (650) 681-8425

 

 

 

Facsimile no.:(650) 322-2037

 

 

 

E-mail Address: Powell@sofinnova.com

 

 

 

Attention: Michael Powell

Delivery Instructions:

(if different than above)

 

 

 

 

c/o

 

 

 

 

 

Street:

 

 

 

 

 

City/State/Zip:

 

 

 

 

 

Attention:

 

 

 

 

 

Telephone No.:

 

 

 

--------------------------------------------------------------------------------


 

 

NAME OF PURCHASER:

 

 

 

 

 

SOFINNOVA VENTURE PARTNERS VI, L.P.

 

By: Sofinnova Management VI, LLC

 

Its General Partner

 

 

 

By:

/s/ Michael F. Powell

 

Name: Michael F. Powell

 

Title: Managing Member

 

 

 

Aggregate Purchase Price (Subscription Amount): $26,517.95

 

 

 

Number of Shares to be Acquired:                     

 

 

 

Tax ID No.:20-1643659

 

 

 

Address for Notice:

 

 

 

2800 Sand Hill Road, Suite 150

 

Menlo Park, CA 94025

 

 

 

Telephone No.: (650) 681-8425

 

 

 

Facsimile no.: (650) 322-2037

 

 

 

E-mail Address: Powell@sofinnova.com

 

 

 

Attention: Michael Powell

 

 

Delivery Instructions:

(if different than above)

 

 

 

 

c/o

 

 

 

 

 

Street:

 

 

 

 

 

City/State/Zip:

 

 

 

 

 

Attention:

 

 

 

 

 

Telephone No.:

 

 

 

--------------------------------------------------------------------------------


 

 

NAME OF PURCHASER: TMP Nominee, LLC

 

 

 

 

 

 

By:

/s/ James Thomas

 

Name: James Thomas

 

Title: Manager

 

 

 

 

 

Aggregate Purchase Price (Subscription Amount): $21,516.00

 

 

 

Number of Shares to be Acquired:

 

 

 

Tax ID No:

 

 

 

Address for Notice:

 

 

 

Thomas Mc Nerney & Partners

 

60 South 6th Street  Suite 3620,

 

Minneapolis, MN 55402

 

 

 

Telephone No.: 612-465-8660

 

 

 

Facsimile No.:

 

 

 

E-mail Address:

 

 

 

Attention:

 

Delivery Instructions:

 

(if different than above)

 

 

 

 

c/o:

 

 

 

 

 

Street:

 

 

 

 

 

City/State/Zip:

 

 

 

 

 

Attention:

 

 

 

 

 

Telephone No.:

 

 

 

1

--------------------------------------------------------------------------------


 

 

NAME OF PURCHASER: TMP Nominee, II, LLC

 

 

 

 

 

 

By:

/s/ James Thomas

 

Name: James Thomas

 

Title: Manager

 

 

 

 

 

Aggregate Purchase Price (Subscription Amount): $11,100.00

 

 

 

Number of Shares to be Acquired:

 

 

 

Tax ID No:

 

 

 

Address for Notice:

 

 

 

Thomas Mc Nerney & Partners

 

60 South 6th Street  Suite 3620,

 

Minneapolis, MN 55402

 

 

 

Telephone No.: 612-465-8660

 

 

 

Facsimile No.:

 

 

 

E-mail Address:

 

 

 

Attention:

 

Delivery Instructions:

 

(if different than above)

 

 

 

 

c/o:

 

 

 

 

 

Street:

 

 

 

 

 

City/State/Zip:

 

 

 

 

 

Attention:

 

 

 

 

 

Telephone No.:

 

 

 

2

--------------------------------------------------------------------------------


 

 

NAME OF PURCHASER: TMP Associates, L.P

 

 

 

 

 

 

By:

/s/ Pratik Shah

 

Name: Pratik Shah

 

Title: Manager

 

 

 

 

 

Aggregate Purchase Price (Subscription Amount): $4,380.00

 

 

 

Number of Shares to be Acquired:

 

 

 

Tax ID No:

 

 

 

Address for Notice:

 

 

 

Thomas Mc Nerney & Partners

 

60 South 6th Street  Suite 3620,

 

Minneapolis, MN 55402

 

 

 

Telephone No.: 612-465-8660

 

 

 

Facsimile No.:

 

 

 

E-mail Address:

 

 

 

Attention:

 

Delivery Instructions:

 

(if different than above)

 

 

 

 

c/o:

 

 

 

 

 

Street:

 

 

 

 

 

City/State/Zip:

 

 

 

 

 

Attention:

 

 

 

 

 

Telephone No.:

 

 

 

3

--------------------------------------------------------------------------------


 

 

NAME OF PURCHASER: TMP Associates, II, L.P

 

 

 

 

 

 

By:

/s/ Pratik Shah

 

Name: Pratik Shah

 

Title: Manager

 

 

 

 

 

Aggregate Purchase Price (Subscription Amount): $30,900.00

 

 

 

Number of Shares to be Acquired:

 

 

 

Tax ID No:

 

 

 

Address for Notice:

 

 

 

Thomas Mc Nerney & Partners

 

60 South 6th Street  Suite 3620,

 

Minneapolis, MN 55402

 

 

 

Telephone No.: 612-465-8660

 

 

 

Facsimile No.:

 

 

 

E-mail Address:

 

 

 

Attention:

 

Delivery Instructions:

 

(if different than above)

 

 

 

 

c/o:

 

 

 

 

 

Street:

 

 

 

 

 

City/State/Zip:

 

 

 

 

 

Attention:

 

 

 

 

 

Telephone No.:

 

 

 

4

--------------------------------------------------------------------------------


 

 

NAME OF PURCHASER: Thomas, McNerney & Partners, L.P.

 

 

 

 

 

 

By:

/s/ Pratik Shah

 

Name: Pratik Shah

 

Title: Manager

 

 

 

 

 

Aggregate Purchase Price (Subscription Amount): $1,174,104.00

 

 

 

Number of Shares to be Acquired:

 

 

 

Tax ID No:

 

 

 

Address for Notice:

 

 

 

Thomas Mc Nerney & Partners

 

60 South 6th Street  Suite 3620,

 

Minneapolis, MN 55402

 

 

 

Telephone No.: 612-465-8660

 

 

 

Facsimile No.:

 

 

 

E-mail Address:

 

 

 

Attention:

 

Delivery Instructions:

 

(if different than above)

 

 

 

 

c/o:

 

 

 

 

 

Street:

 

 

 

 

 

City/State/Zip:

 

 

 

 

 

Attention:

 

 

 

 

 

Telephone No.:

 

 

 

5

--------------------------------------------------------------------------------


 

 

NAME OF PURCHASER: Thomas, McNerney & Partners, II L.P.

 

 

 

 

 

 

By:

/s/ Pratik Shah

 

Name: Pratik Shah

 

Title: Manager

 

 

 

 

 

Aggregate Purchase Price (Subscription Amount): $2,958,000.00

 

 

 

Number of Shares to be Acquired:

 

 

 

Tax ID No:

 

 

 

Address for Notice:

 

 

 

Thomas Mc Nerney & Partners

 

60 South 6th Street  Suite 3620,

 

Minneapolis, MN 55402

 

 

 

Telephone No.: 612-465-8660

 

 

 

Facsimile No.:

 

 

 

E-mail Address:

 

 

 

Attention:

 

 

Delivery Instructions:

 

(if different than above)

 

 

 

 

c/o:

 

 

 

 

 

Street:

 

 

 

 

 

City/State/Zip:

 

 

 

 

 

Attention:

 

 

 

 

 

Telephone No.:

 

 

 

6

--------------------------------------------------------------------------------